PER CURIAM.
The petition for certiorari is denied in the main, see J. J. Murphy & Son, Inc. v. Gibbs, Fla., 137 So.2d S53, with directions that fees for the services of petitioner’s attorney before the Full Commission and the Deputy Commissioner be fixed. Ringling Bros.-Barnum & Bailey Combined Shows, Inc. v. Jones, Fla., 134 So.2d 244; Rutherford v. Seven-Up Bottling Company, Fla., 83 So.2d 260.
THOMAS, Acting C. J., and TERRELL, THORNAL, O’CONNELL and CALDWELL, JJ., concur.
DREW, J., and TAYLOR, Circuit Judge, dissent.